Title: To George Washington from Lt. Col. Roger Enos, 26 August 1781
From: Enos, Lt. Col. Roger
To: Washington, George


                        
                            Sir,
                            State of Vermont Castletown Augt 26 1781
                            
                        
                        I have the Honour to inform your Excellency, of my Appointment to the Command of the Troops raised and to be
                            raised for the Defence of this State—As the Political Situation of this State, has heretofore, much injured it’s military
                            operations, by being deprived of the Aid and Influence of Congress and the Commander in Chief—I take this method of
                            acquainting your Excellency, that I shall esteem it my Duty, and shall chearfully comply with any Orders or directions you
                            shall give relative to the Deparment which I command; and shall early communicate any Intelligence that may be deemed of
                            Service to the common Cause.
                        I have Information that the Enemy will shortly make an attack upon the Frontiers of this State—this I recd
                            from a party of the Enemy that were taken at Bennington on the 6 Instt. Their Orders from Colo. St Ledger, were to make
                            Prisoners of some Intelligent Persons and convey them to Canada—And on the 23d a British Officer was
                            discovered near Charlestown, but, made his escape—He informs that a reinforcement had arrived at Canada commanded by a
                            Young Officer of Spirit & that on the 25h Int. the Indians were to rendezvous at St Johns—Their Intentions were to
                            lay waste the Country upon Connecticut River I am induced to beleive the above Account—am unfortunate in finding that the
                            Frontiers of this State are so extensive that the Garrisons for it’s Defence, cannot act in Conjunction but must be
                            supported from the Interior part of the Country.I am with great Respect your Excellencys most Obt & Humle Servt

                        
                            Roger Enos 
                        
                    